WALLACE, JUDGE:
Claimants John H. and Nancy Sutphin are owners of property located on Route 4 in Julian, Boone County, which they purchased in 1957. Little Coal River is located behind the property. There are two 200-foot lots which are located between the road and the river. Claimants reside in a house on one of these lots; The property is below the road. Claimants allege that respondent failed to properly maintain the ditch lines of Route 4 which causes water to flow onto claimants' property. Claimants maintain that the lot adjacent to the lot on which the house is located is no longer usable and they seek $50,000.00 for damages to the property.
Claimant John Sutphin testified that when the property was purchased "...there wasn't any drainage, and there wasn't any bad water problems." He did state, though, that the land remained damp in the early spring as *142a result of the spring rains. He contacted the Department of Agriculture and had drain tile placed in the bottom field to alleviate this problem in the early 1960's. Since the construction of Corridor G, the property has experienced severe water problems. At the time, Route 4 was also widened., and rock base was placed in the ditch lines. He stated that there are three drainpipes located under the surface of Route 4 below his property, and they are "...completely filled over and stopped completely up level with the road." Mr. Sutphin placed a ditch approximately halfway back from the edge of the road to the river. Mr. Sutphin also explained that a culvert is located under the highway just above the driveway of the claimants' house. This culvert empties onto the adjoining property which is owned by a Mr. Gillespie. Claimant John Sutphin admitted that most of the water is coming from the Gillespie property.
Claimant Nancy Sutphin testified that when they purchased the property, the lot in question was damp, but water did not stand on it. She stated that from the early 60's to approximately 1977 there were no drainage problems on the property. The problems started when the ditches along Route 4 were filled with rock. She confirmed the fact that the land is higher behind their house.
William Jearld Reese, a real estate appraiser, testified that he appraised the Sutphin property. He stated that this property is useless due to water damage. He further stated that if the proper drains were placed, the lot would be appraised at $28,000.00.
No evidence was presented by the respondent and after careful consideration of the evidence presented by the claimant, the Court concludes that the drainage on claimants' property results from a combination of factors. The property is in a natural drainage area. Respondent's failure to maintain the ditch lines of Route 4 ha,s caused an excess of water to drain onto claimants' property. Claimants' property is also subject to drainage from the adjoining property, and this water may be flowing from the surface of Route 4. Although claimants attempted to alleviate these problems, the surface water from the highway has prevented claimants from the full use of their land. For these reasons, the Court is of the opinion to make an award to the claimants in the amount of $16, 800.00.
Award of $16,800.00.